UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 Form 10-Q (Mark one) xQuarterlyReport Under Section 13 or 15(d) of The SecuritiesExchange Act of 1934 For the quarterly period ended March 31, 2011 oTransition Report Under Section 13 or 15(d) of The SecuritiesExchange Actof 1934 For the transition period from to Commission file number 000-26703 GREENWORLD DEVELOPMENT, INC. (Exact name of registrant as specified in its charter) Nevada 000-26703 98-0206030 (State or other jurisdiction of incorporation) (Commissionfile number) (IRS Employer Identification No.) 2101 Vista Parkway, Suite 4011 West Palm Beach FL 33411 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (561) 939-4890 N/A (Former name or former address, if changes since last report) Indicate by check mark whether the issuer (1) has filed all reportsrequired to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o. Indicate by check mark whether the registrant is an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of May 10, 2011,there wereapproximately 46,617,120shares of the Issuer's common stock, par value $0.001 per share outstanding. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain statements in this quarterly report on Form 10-Q contain or may contain forward-lookingstatements that are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.These forward-looking statements were based on various factors and were derived utilizingnumerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These factors include, but are not limited to,economic, political and market conditions and fluctuations, government and industry regulation,interest rate risk, U.S. and global competition, and other factors including the risk factors set forth in our Form 10-K. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to placeundue reliance on these forward-looking statements, which speak only as of the date of thisreport. Readers should carefully review this quarterly report in its entirety, including but not limited to our financial statements and the notes thereto. Except for our ongoingobligations todisclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipatedevents. For any forward-looking statements contained in any document, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. INDEX PART I. - FINANCIAL INFORMATION Item 1. Financial Statements F-1 Item 2 Management's Discussion and Analysis or Plan of Operations 1 Item 3 Quantitative and Qualitative Disclosures About Market Risk 3 Item 4T. Controls and Procedures 3 PART II. - OTHER INFORMATION Item 1 Legal Proceedings 4 Item 1A. Risk Factors 4 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 4 Item 3 Defaults Upon Senior Securities 4 Item 4 Submission of Matters to a Vote of Security Holders 4 Item 5 Other Information 4 Item 6 Exhibits 5 SIGNATURES 6 EXHIBITS PART I. - FINANCIAL INFORMATION Item 1. Financial Statements INDEX TO FINANCIAL STATEMENTS Consolidated Balance Sheet F-2 Consolidated Statements of Operations F-3 Consolidated Statements of Stockholders’ Equity F-4 Consolidated Statements of Cash Flows F-5 Notes to Consolidated Financial Statement F-6 F-1 Greenworld Development, Inc. (f/k/a Fortress Exploration, Inc.) (a development stage enterprise) Consolidated Balance Sheet March 31, 2011 December 31, 2010 (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable 0 Total current assets OTHER ASSETS Property lease holding Deferred expenses Other assets Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued interest Note payable Total current liabilities Total Liabilities STOCKHOLDERS’ EQUITY Preferred stock, $0.001 par value, 50,000,000 shares authorized, 0 issued and outstanding 0 0 Common stock, $0.001 par value, authorized 300,000,000 shares; 46,617,120 issued and outstanding Additional paid-in capital Accumulated comprehensive income (loss) ) Deficit accumulated during the development stage ) ) Total stockholders’ equity Total Liabilities andStockholders’ Equity $ $ The accompanying notes are an integral part of the financial statements F-2 Greenworld Development, Inc. (f/k/a Fortress Exploration, Inc.) (a development stage enterprise) Consolidated Statements of Operations Three Months Ended March 31, (unaudited) REVENUES $
